IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MICHAEL HOLLEY,                                : No. 102 EM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS OF                       :
PHILADELPHIA,                                  :
                                               :
                    Respondent                 :


                                          ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the “Motion for Writ of Mandamus” and the “Motion for

Extraordinary Jurisdiction” are DENIED.